— Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered November 1, 2007, which denied plaintiffs motion to vacate an order dismissing the action and restore the case to the calendar, unanimously affirmed, without costs.
Plaintiff proffered a reasonable excuse for his default, i.e., that he never received notice of the preliminary conference, at which indeed neither side appeared (see Grant v Rattoballi, 57 AD3d 272, 273 [2008]). However, he failed to proffer facts showing that he has a meritorious cause of action (see Rugieri v Bannister, 7 NY3d 742 [2006]). Concur — Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Freedman, JJ.